Citation Nr: 9912775	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for the cause of the veteran's death.  The appellant, the 
veteran's mother, disagreed with this determination and the 
appeal ensued. 

In an October 1994 determination, the RO denied entitlement 
to eligibility of Dependent's Education Assistance under 
Chapter 35.  It is noted that the foregoing issue has not 
been properly developed for appellate review and as such, is 
not on appeal before the Board.  Additionally, the Board 
notes that in the October 1994 RO determination, the RO 
determined that entitlement to benefits under 38 U.S.C.A. 
§ 1318 was established.  In a March 1995 determination, the 
RO clarified that entitlement to DIC benefits was not 
established.  The RO identified clear and unmistakable error 
and clarified that while the veteran was in receipt of a 
total disability evaluation for a period of more than ten 
years at the time of his death, the provisions of 38 C.F.R. 
§§ 3.22 and 3.301 bar entitlement to DIC under 38 U.S.C.A. 
§ 1318 and to regular service-connected DIC benefits when a 
veteran's death is shown to be the result of willful 
misconduct.  The appellant has not expressed any specific 
disagreement with this determination.  


FINDINGS OF FACT

1. The veteran died on July [redacted], 1993 due to pulmonary 
embolus and multiple fractures.  An autopsy was performed.

2. The veteran's death occurred as a result of an automobile 
accident.  At the time of the accident, the veteran was 
intoxicated.  VA regulations provide that compensation shall 
not be paid for disabilities or diseases which occur as a 
result of the veteran's own willful misconduct.

3. At the time of the veteran's death, service connection was 
in effect for seizure disorder, manifested by mixed seizure 
patterns with focal cortical motor seizures, evaluated as 100 
percent disabling.

4. The evidence of record does not demonstrate that the 
veteran's service-connected disability caused or 
substantially or materially contributed to cause the 
veteran's death.

5. There is no medical evidence of a nexus between the 
disability, which caused the veteran's death and service. 


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Pertinent law provides that 
service connection may be established for a disability 
resulting from personal injury incurred in or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  For claims filed after 
October 31, 1990, service connection may not be established 
under 38 U.S.C.A. § 1110 if the disability occurred as the 
result of the veteran's own willful misconduct.  Id.; 
38 C.F.R. § 3.301(a),(b).  In this case, the appellant's 
application for compensation was filed in August 1993.

"Willful misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences, 
but a mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  It 
is also noted that willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death. 38 C.F.R. § 3.1(n).

VA regulations provide that the simple drinking of alcoholic 
beverage is not of itself willful misconduct.  The deliberate 
drinking of a known poisonous substance or under conditions, 
which would raise a presumption to that effect, will be 
considered willful misconduct.  If, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct. 38 C.F.R. § 3.301 (c)(2).

38 C.F.R. § 3.301(d) provides that an injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol by the 
person on whose service benefits are claimed.  Alcohol abuse 
is defined as the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability or death of the user. Id.

In addition, entitlement to service connection may be 
established for the veteran's cause of death, where the 
evidence shows that the disability contributed substantially 
or materially to cause the veteran's death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  Id.

As in any case, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The test is an objective one, which explores the 
likelihood of prevailing on the claim under the applicable 
law and regulations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). Thus, although a claim need not be conclusive to 
be well grounded, it must be accompanied by supporting 
evidence.  38 U.S.C.A. § 5107(a); Tirpak, supra.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence.)  See Anderson, supra; Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is required.  See Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995); Grottveit, 5 Vet. App. at 
93.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an in-service 
injury or treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).

At the time of the veteran's death, service connection was in 
effect for a seizure disorder, evaluated as 100 percent 
disabling.

The certificate of death shows that the veteran died on 
July [redacted], 1993 due to pulmonary embolus and multiple 
fractures.  An autopsy was performed.

The appellant asserts that the veteran's seizure disorder was 
related to the veteran's alcohol abuse.  She contends that 
the veteran experienced a seizure while riding on the hood of 
the car which caused him to fall off the car.  Thereafter, 
the car ran over the veteran.  Alternatively, the appellant 
asserts that the veteran's alcohol abuse was related to his 
military service.  But, upon review of the pertinent evidence 
of record, the Board finds that the appellant has not 
established a well-grounded claim.

The veteran was awarded a 100 percent disability evaluation 
for service-connected seizure disorder in September 1980, 
effective from July 1979.  At that time, the RO noted that 
recent VA examination and outpatient treatment records 
reflected that the veteran suffered from focal cortical motor 
seizure manifestation with deviation of the head to the left 
and some clonic movements of one upper extremity.  During a 
seizure episode, the veteran lost consciousness, fell down, 
bit his tongue, experienced urinary incontinence, and 
sustained injures.  During the veteran's January 1980 VA 
examination, he reported seizures one or two times a month.

July 1993 VA hospitalization records reflect that the veteran 
was hospitalized from July 10, 1993 through July [redacted], 1993.  
The veteran's admitting diagnosis was acute traumatic injury.  
The veteran died on July [redacted], 1993.  A July 19, 1993 
autopsy revealed the clinical diagnoses if multiple bone fractures 
involving pelvis, ribs, and left elbow (automobile 
inflicted), pulmonary embolism, status-post heparin therapy, 
and gunshot wound to the head (Vietnam) with seizures.

In August 1993, the appellant filed a VA form 21-526, 
Veteran's Application for Compensation or Pension.  The 
appellant provided a copy of the veteran's military 
identification card, DD form 214, and death certificate.

In September 1993, the appellant filed a VA form 21-530, 
Application for Burial Benefits and provided copies of the 
burial bills and expenses.  In November 1993, the appellant 
submitted a statement to the RO wherein she stated that the 
veteran experienced a seizure, which caused his death.  She 
stated that the veteran had a seizure when he was riding on 
the hood of the car, which caused him to fall off the car.

In April 1994, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
The appellant noted that she was the veteran's mother.  
Thereafter, also in April 1994, the appellant filed a VA form 
21-535, Application for Dependency and Indemnity Compensation 
by Parent.

Of record is a copy of the July 10, 1993 State of California 
police report.  The report reflects that the veteran was 
intoxicated and driving a car with two passengers.  The 
veteran stopped the car and sat on the hood of the car, 
instructing one of the passengers to drive the car.  
Thereafter, the passenger drove the car while the veteran sat 
on the hood of the car and consumed alcohol.  The veteran 
instructed the driver of the car to stop the car at which 
time the veteran fell off the front of the car and the car 
ran over the veteran before it came to a stop.  The police 
report noted that the cause of the accident was the fault of 
the veteran for riding on the car in an unsafe manner while 
intoxicated.

In an Administrative Decision in September 1994, the RO 
determined that the injuries which contributed to the 
veteran's death were the result of the veteran riding on the 
hood of the car while intoxicated and that the veteran's 
actions were considered willful misconduct and not in the 
line of duty.

In October 1994, the RO denied entitlement to service 
connection for the veteran's cause of death, and Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35.  The RO 
determined that entitlement to benefits under 38 U.S.C.A. 
§ 1318 was established.

Thereafter, in October 1994, the appellant submitted copies 
of her Social Security Administration (SSA) benefit awards.

In November 1994, the RO denied entitlement to DIC because 
the veteran did not die from a service-related condition.

In a December 1994 statement to the RO, the appellant stated 
that the veteran had supported her financially and that she 
was retired and sick.  She stated that the veteran died of 
complications from his accident.  She reported that his 
seizure disorder was the direct cause of his accident.  She 
stated that during the veteran's hospital stay he was 
recovering well and that the pulmonary embolism, which caused 
his death, was related to his service-connected seizure 
disorder.

In March 1995, the RO denied entitlement to DIC benefits.  
The RO noted that the October 1993 determination of 
eligibility of benefits pursuant to 38 U.S.C.A. § 1318 was 
clearly and unmistakably erroneous.

In April 1995, the appellant filed a timely notice of 
disagreement (NOD) regarding the denial of entitlement to DIC 
benefits.  She reiterated that his seizure disorder caused 
the veteran's death.  The appellant perfected her appeal in 
August 1995.  In her substantive appeal, the appellant 
clarified that the veteran did not drink prior to his 
entrance in the military and that if he was inebriated at the 
time of his death it was because his service and service-
connected disability caused him to drink. 

As previously noted, the certificate of death shows that the 
veteran died on July [redacted], 1993 and an autopsy was performed.  

In this case, the Board finds that the appellant has not 
established a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death.  There is no 
competent evidence of record, which indicates that the cause 
of the death was incurred in or aggravated by service or that 
his service-connected seizure disorder caused or 
substantially or materially contributed to cause the 
veteran's death.

The competent evidence of record establishes that the veteran 
died as a result of a pulmonary embolism after an automobile 
accident.  The police report reflects that the veteran was 
intoxicated at the time of the accident and riding on the 
hood of a car.  As previously noted, alcohol abuse is defined 
as the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
or death of the user.  In this case, the veteran's post-
service evidence of record demonstrates that the veteran 
abused alcohol at the time of his accident.  After reviewing 
the competent medical evidence of record, the Board concludes 
that the cause of the veteran's death was caused by the 
result of his own willful misconduct and as such, entitlement 
to service connection is not warranted.  The veteran's own 
willful misconduct cannot be service-connected. 38 C.F.R. § 
3.301.

The evidence of record also fails to demonstrate that the 
veteran's service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  At 
the time of the veteran's death, service connection was in 
effect for a seizure disorder.  As shown above, the 
certificate of death does not mention the veteran's service-
connected disability and no competent evidence has been 
presented otherwise to show that the seizure disorder was in 
any way related, etiologically or otherwise, to the veteran's 
alcohol intoxication which led the car accident and 
ultimately to his cause of death.  The evidence of record, 
therefore, fails to show that the veteran's service-connected 
disability caused or substantially or materially contributed 
to cause death.  In addition, there is no competent evidence 
of record which shows that the veteran's service-connected 
disability caused debilitating effects or general impairment 
of health that rendered him less capable of resisting the 
effects of death. See 38 C.F.R. § 3.312.

Where the evidence of record does not establish a nexus 
between service and the veteran's cause of death, that claim 
is not well grounded.  Caluza, supra.  In addition, when the 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well grounded. Grottveit, supra.

The Board also recognizes the appellant's contentions and the 
supporting statements of record, which essentially maintain 
that the cause of the veteran's death was incurred in 
service.  However, there is no competent evidence of record 
that supports those assertions.  In view of the foregoing, 
the Board finds that without competent, supporting 
documentation, the statements fail to meet the burden imposed 
by Section 5107(a) and are insufficient to establish a well-
grounded claim. Evidence that requires medical knowledge must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu, 2 Vet. 
App. 492.  Absent the submission of supporting medical 
evidence, the appellant's claim is not well grounded.

It is also noted that even though the Board considered and 
denied the appellant's claim on a ground different from that 
of the RO, which denied the claim on the merits, the 
appellant has not been prejudiced by the decision.  Because 
the RO assumed that the claim was well grounded, it accorded 
the appellant greater consideration than her claim warranted.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Here, in 
light of the implausibility of her claim and the failure to 
meet the requisite burden imposed by 38 U.S.C.A. § 5107(a), 
the appellant has not been prejudiced by the Board's 
decision.

It is also noted that there is no indication that competent 
medical evidence exists which would serve to render the 
appellant's claim well grounded, and thus, there is no duty 
to assist. Epps v. Brown, 9 Vet. App. 341, 344 (1996); No. 
97-7014 (Fed. Cir. Oct. 7, 1997).  In view of the appellant's 
failure to submit competent evidence that satisfies the 
aforementioned critical elements, the Board must conclude 
that the claim is not well grounded and, therefore, must be 
denied. Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.





		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

